Case: 1:19-cv-00294-MRB-SKB Doc #: 59 Filed: 12/01/20 Page: 1 of 3 PAGEID #: 310




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Donald Needham,

              Plaintiff,                                         Case No. 1:19-cv-00294

       v.                                                        Judge Michael R. Barrett

Butler County Jail, et al.,

              Defendants.

                                           ORDER

       This matter is before the Court on the Magistrate Judge's November 2, 2020

Report and Recommendation ("R&R") that the Court grant Defendant Correctional Officer

Blanton's Motion to Dismiss. (Doc. 57). Proper notice has been given to the parties,

including notice that the parties would waive further appeal if they failed to file objections

to the R&R by November 16, 2020. (Id., PageID 307); see United States v. Walters,

638 F.2d 947 (6th Cir. 1981). On November 16, 2020, Plaintiff filed a document titled

"Notice of Stalking Order, and Slandering of Individual and thus Assets, and thus while

obvious disabilities currently exists let alone in just harassment notice to the court staffing

and yourselfs." (Doc. 58).

       With respect to dispositive matters, and when the Court receives timely objections

to an R&R, the assigned "district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to." FED. R. CIV. P. 72(b)(3). "The

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions." Id.
Case: 1:19-cv-00294-MRB-SKB Doc #: 59 Filed: 12/01/20 Page: 2 of 3 PAGEID #: 311




       The Magistrate Judge provided a comprehensive review of the record in the

November 2, 2020 R&R, and in prior R&Rs and Orders, and the same will not be repeated

here. See (Docs. 4, 25, 35, 41, 42, 50, 54, 56, 57),

       After a liberal review of Plaintiff’s November 16, 2020 filing, the Court cannot

discern a specific objection to the November 2, 2020 R&R. (Doc. 58); see Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (holding that the objections of a petitioner appearing pro

se will be construed liberally). Plaintiff states that, on October 20, 2020, he filed "a stalking

order" at the Mason Municipal Court in Mason, Ohio. (Doc. 58). He does not state who or

what he filed his "stalking order" against or for. Id. He explains that the "stalking order"

matter has been assigned to a judge on that court and then appears to suggest that this

Court can contact that judge or "just wait, as there will be notice within the next 90 days."

Id. To the extent that Plaintiff's filing can be construed as a motion for an extension of

time to file objections to the November 2, 2020 R&R, the Court will deny any such request,

as the Magistrate Judge previously made clear that no further extensions of time in this

matter will be granted (Doc. 56), and Plaintiff does not explain why an extension of time

in this matter is necessary due to, or how this case is related to, the mater in Mason

Municipal Court (Doc. 58). Without more, the Court is unable to discern a specific

objection to the November 2, 2020 R&R, and will accept the Magistrate Judge's

recommended disposition. See FED. R. CIV. P. 72(b)(3).




                                               2
Case: 1:19-cv-00294-MRB-SKB Doc #: 59 Filed: 12/01/20 Page: 3 of 3 PAGEID #: 312




      For the foregoing reasons, it is hereby ORDERED that the Magistrate Judge's

November 2, 2020 Report and Recommendation (Doc. 57) is ADOPTED; Defendant's

Motion to Dismiss (Doc. 51) is GRANTED; and this action is DISMISSED with prejudice.

This case shall be closed and terminated from the Court's active docket.

IT IS SO ORDERED.

                                               _/s Michael R. Barrett_______
                                               Michael R. Barrett, Judge
                                               United States District Court




                                           3
